532 F.2d 501
UNITED STATES of America, Plaintiff-Appellee,v.David Wayne FREUND, Defendant-Appellant.
No. 75-1100.
United States Court of Appeals,Fifth Circuit.
June 1, 1976.

David R. Rosado, El Paso, Tex.  (Court appointed), for defendant-appellant.
John E. Clark, U. S. Atty., San Antonio, Tex., Frank B. Walker, William B. Hardie, Jr., Asst. U. S. Attys., El Paso, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before WISDOM, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
Pursuant to our remand order (525 F.2d 873 (5th Cir. 1976)) the district court conducted an in camera interview with the informant-witness and has now supplemented the record of this case with an order applying the balancing test of Roviaro v. United States, 353 U.S. 53, 77 S.Ct. 623, 1 L.Ed.2d 639 (1957).  The court specifically found that the informant's testimony would corroborate the arresting officer's recital of events and "would be exceedingly harmful to and in no way helpful to defendant's claim of an illegal search and seizure."


2
This new information authenticates the trial court's holding that the search was predicated on probable cause and that the defendant had no right to require disclosure of the informant's identity.

Defendant's conviction is therefore

3
AFFIRMED.